An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                  NO. COA13-854
                         NORTH CAROLINA COURT OF APPEALS

                             Filed: 21 January 2014


IN THE MATTER OF:

      D.D.D., D.D.D.,                         Cherokee County
      K.D.D., K.A.D.                          Nos. 02 JT 59-60
                                                   08 JT 38-39



      On writ of certiorari from orders entered 22 March 2013 by

Judge   Richard     K.   Walker    in    District   Court,    Cherokee     County.

Heard in the Court of Appeals 7 January 2014.


      Hyde, Hoover & Lindsay, by R.                      Scott Lindsay, for
      Petitioner-Appellee Cherokee County               Department of Social
      Services.

      Wyrick Robbins Yates & Ponton LLP, by Tobias S. Hampson,
      for Respondent-Appellant Father.

      Womble Carlyle Sandridge & Rice, LLP, by Theresa M. Sprain
      and Carolyn C. Pratt, for Guardian ad Litem.


      McGEE, Judge.


      This matter is before this Court for the second time.                       We

previously     reversed     the   2010    orders    terminating     the   parental

rights of Respondent-Father.             In re D.D.D., COA11-114, 214 N.C.

App. 560, 714 S.E.2d 866 (2011) (unpublished) (“DDD I”).                    In DDD
                                   -2-
I, the trial court concluded the evidence supported four grounds

to     terminate    Respondent-Father’s     parental    rights:   neglect;

willful failure to make reasonable progress; failure to pay the

cost of care; and commission of sexual assault.             Id., slip op.

at 2-3.

       This Court reversed on all four grounds in DDD I.                   On

neglect, we held the trial court could not rely solely on a

prior adjudication of neglect.         The trial court also failed to

make     findings   addressing   the     likelihood    of   repetition    of

neglect.     Id., slip op. at 10-11.        On willful failure to make

reasonable progress, the trial court failed to make findings

addressing Respondent-Father’s attempt to correct the conditions

that led to the removal of the juveniles from the home.                  Id.,

slip op. at 12.      On failure to pay cost of care, Cherokee County

Department of Social Services (“DSS”) did not allege that ground

in the termination petitions.            Id., slip op. at 12-13.          On

assault, Respondent-Father’s conviction for indecent liberties

was insufficient to support the termination.            Id., slip op. at

14-15.     This Court concluded that “none of the grounds alleged

by DSS [were] supported by the findings of fact,” and reversed

and remanded the matter to the trial court for further findings

of fact.    Id., slip op. at 15.
                                       -3-
     On remand, a hearing was held by the trial court on 19

December 2011 and additional testimony was received from David

Layfield      (“Layfield”),     a    social    worker;        Donna    Pendergrass

(“Pendergrass”), a supervisor in the foster care unit for DSS;

and Respondent-Father.          Layfield testified about the lack of

contact       between     Respondent-Father        and         the      juveniles.

Pendergrass also testified about the lack of contact between

Respondent-Father        and    the      juveniles.            Respondent-Father

testified about his appeal from his criminal conviction.

     The   trial    court      entered    an   order     on     22    March   2013,

terminating Respondent-Father’s parental rights as to each of

the juveniles on the grounds of neglect, abuse, willful failure

to make reasonable progress, and failure to pay a reasonable

portion of the cost of care.          Respondent-Father filed notices of

appeal from the orders terminating his parental rights on 29 May

2013.

     Respondent-Father filed a petition for writ of certiorari

on 30 August 2013, acknowledging the following defects in his

notices of appeal: (1) his notices of appeal were not timely

filed; and (2) Respondent-Father failed to sign the notices of

appeal. Untimely notice of appeal and failure to have the notice

of   appeal     signed   by    the    appellant    subject       an    appeal   to
                                       -4-
dismissal.       N.C.R. App. P. 3.1(a); In re I.T.P-L., 194 N.C. App.

453, 459, 670 S.E.2d 282, 285 (2008).                Nevertheless, when the

record indicates the parent desired to appeal and cooperated

with counsel’s efforts to give proper notice of appeal, this

Court     has    exercised   its   discretion    to     issue   the    writ   of

certiorari to review a termination order.                Id. at 459-60, 670

S.E.2d at 285.       Because it appears Respondent-Father desired to

appeal and cooperated with counsel’s efforts to enter notice of

appeal,     we    allow   Respondent-Father’s        petition   for    writ   of

certiorari.

    Respondent-Father         argues      the   trial     court       erred   in

adjudicating      neglect    as    a   ground   to    terminate   Respondent-

Father’s parental rights “where its findings were practically

identical to its findings in the prior order[.]”                      The trial

court made the following additional findings in support of the

ground of neglect in its 22 March 2013 orders:

            46. [Respondent-Father] earned a minimal
            hourly wage for work he performs while
            incarcerated    in   the   North Carolina
            Department of Corrections.

            47. [Respondent-Father] has also received
            gifts of money from relatives and friends
            since he has been incarcerated in the North
            Carolina Department of Corrections.

            48. Any money earned by [Respondent-Father]
            or gifts of money received by him while he
                     -5-
has been incarcerated in the North Carolina
Department of Corrections has been used for
his personal needs.     He has provided no
support or gifts to his children while he
has been incarcerated.

49.   While   [Respondent-Father]   has   been
incarcerated    in    the   Cherokee    County
Detention Center and in the North Carolina
Department   of   Corrections,  he   has   not
contacted the Department to inquire about
his children or how they were progressing.

50.   While  [Respondent-Father]    has   been
incarcerated    in   the    Cherokee    County
Detention Center and in the North Carolina
Department of Corrections, he has not sent
any letters to his children or to the
Department to inquire about his children.

51.   While  [Respondent-Father]   has   been
incarcerated   in    the   Cherokee    County
Detention Center and in the North Carolina
Department of Corrections, he has not sent
any birthday cards, Christmas cards or gifts
of any kind to his children.

52.   While  [Respondent-Father]     has   been
incarcerated    in    the    Cherokee    County
Detention Center and in the North Carolina
Department of Corrections, he has not made
any telephone calls to his children or to
the   Department   to    inquire   about    his
children.

53. That [the juvenile] had been in [DSS]
custody and in foster care for fifteen and
one-half (15 ½) continuous, uninterrupted
months prior to the filing of the Petition
for   Termination  of Parental  Rights  on
December 15, 2009.

54. [Respondent-Father] has neglected the
child within the meaning of G.S. § 7B-
                                      -6-
            101(15) not due solely to poverty and said
            neglect is ongoing and likely to continue.

    Respondent-Father         does    not    challenge       the    findings   as

lacking support, and our review of the transcript indicates that

evidence    does   support    the    trial       court’s    findings;   instead,

Respondent-Father argues that the trial court erred by merely

repeating its prior findings from the 2010 order.                   However, the

trial   court’s    findings    in    its    22    March    2013    orders,   while

similar,    are    not   identical    to     the    trial    court’s    previous

findings.

    “The determinative factors must be the best interests of

the child and the fitness of the parent to care for the child at

the time of the termination proceeding.”              In re P.L.P., 173 N.C.

App. 1, 10, 618 S.E.2d 241 (2005), aff’d per curiam, 360 N.C.

360, 625 S.E.2d 779 (2006).           As a preliminary matter, we note

that, in addition to the findings quoted above, the trial court

also made findings that Respondent-Father has been incarcerated

since 3 November 2008; that Respondent-Father pled guilty to six

felony counts of taking indecent liberties with a child and was

sentenced to two consecutive terms of imprisonment of not less

than 21 months and not more than 26 months; and that Respondent-

Father is under a “no contact” order that prevented any case
                                            -7-
plan    being   developed       for     him      and   prevented       him    from   having

contact with any of his children.

       In In re P.L.P., the trial court terminated the father’s

parental    rights      and     found      that    the     father      “(1) ‘could      have

written’ but did not do so; (2) ‘made no efforts to provide

anything for the minor child’; (3) ‘has not provided any love,

nurtur[ing]      or    support    for      the     minor      child’;    and    (4) ‘would

continue to neglect the minor child if the child was placed in

his care[.]’”         Id. at 10-11, 618 S.E.2d at 247 (alterations in

original).

       Similarly, in the present case, the trial court’s findings

quoted above indicate that Respondent-Father has made no efforts

to provide financial support for the juveniles, despite having

the resources to do so and that Respondent-Father would continue

to neglect the children in the future.                          The findings in the

trial    court’s       22   March      2013       orders      regarding       neglect      are

substantially         similar     to       the     findings       in     In    re    P.L.P.

Therefore,      we    conclude    that      the    trial      court     did    not   err   in

adjudicating         neglect    as     a    ground       to    terminate       Respondent-

Father’s parental rights.

       Because we determine there exists “at least one ground to

support a conclusion that parental rights should be terminated,
                               -8-
it is unnecessary to address the remaining grounds.”   Id. at 8,

618 S.E.2d at 246.    We therefore do not address Respondent-

Father’s remaining arguments on appeal.

    Affirmed.

    Judges McCULLOUGH and DILLON concur.

    Report per Rule 30(e).